Citation Nr: 1521418	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right hand, to include as due to an undiagnosed illness or secondary to service-connected left and right shoulder disabilities. 

2.  Entitlement to service connection for CTS of the left hand, to include as due to an undiagnosed illness or secondary to service-connected left and right shoulder disabilities. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a right (major) shoulder disability. 

4.  Entitlement to an initial disability rating in excess of 10 percent for a left (minor) shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2005 to April 2006.  He had approximately four (4) months of prior active service and 11 years and five (5) months of inactive service.  The Veteran served in Southwest Asia as reflected by his participation in Operation Enduring Freedom on his DD Form 214. 

This appeal comes before the Board of Veterans' Appeals (Board), in part, from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO, in part, denied service connection for CTS of the right and left hands.  The RO also awarded service connection for right shoulder arthritis; an initial 10 percent disability rating was assigned, effective September 16, 2007--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's denial of service connection for CTS of the right and left hands and the initial 10 percent rating assigned to the right shoulder disability to the Board.

This appeal also stems from a June 2012 rating action of the Appeals Management Center (AMC) in Washington, DC.  By that rating action, the AMC granted service connection for left shoulder rotator cuff tendinopathy/impingement; an initial 10 percent disability rating was assigned, effective September 16, 2007.  The Veteran appealed the initial 10 percent rating assigned to this disability to the Board. 

In February 2014, the Veteran testified before the undersigned at a video conference hearing conducted via the Nashville, Tennessee RO.  A copy of the hearing transcript has been uploaded to the Veteran's electronic record.  

Regarding the Veteran's claims for service connection for CTS of the right and left hands, the Board notes that the Veteran has alleged two (2) new theories of causation for these disabilities, i.e. due to undiagnosed illness based on Persian Gulf War service and as secondary to service-connected left and right shoulder disabilities.  (See VA Form 21-526, Veteran's Application for Compensation and Pension, dated in September 2011 and Transcript (T.) at pages (pgs.) 15, 18).  As the theories of direct and presumptive service connection based on Gulf War service and secondary service connection all pertain to the same benefit for the same disabilities (i.e., CTS of the right and left hands), they constitute the same claim.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008). "[A]lthough there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004) (distinguishing between a "claim" and a "theory" by stating that "direct and presumptive service connection are, by definition, two means (i.e., two theories) by which to reach the same end, namely service connection") aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005) ("[W]e similarly cannot recognize an exception [to the rule of finality] based on a purported legal error committed by the Board based on its failure to consider all possible theories that may support a claim.").  In view of the foregoing, the Board has recharacterized these claims to more accurately reflect the Veteran's contentions and case law.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

With respect to the merits of the Veteran's claims, the Board has determined that further development is warranted; specifically, to schedule the Veteran for VA examinations to determine the etiology of the Veteran's CTS of the right and left hands, to include their relationship, if any, to the service-connected right and left shoulder disabilities and to assess the current severity of the right and left shoulder disabilities.  The Board will discuss each reason for remand below. 

a. CTS of the right and left hands

The Veteran seeks service connection for CTS of the left and right hands.  He contends that he has experienced numbness of the hands since his deployment in Southwest Asia.  As noted in the Introduction, the Veteran also maintains that his CTS of the right and left hands is due to an undiagnosed illness due to his service in Southwest Asia and as secondary to the service-connected left and right shoulder disabilities. 

In the appealed April 2008 rating action, the RO denied service connection based on an absence of evidence showing a causal connection between the Veteran's diagnosed CTS of the right hand and his period of military service and an absence of clinical evidence of CTS of the left hand.  The RO did not address entitlement to service connection for CTS of the hands based on the theories of undiagnosed illness based on Persian Gulf War or, alternatively, as secondary to service-connected left and right shoulder disabilities.  

The Veteran has not been provided VCAA notice that addresses the requirements for secondary service connection in accordance with 38 C.F.R. § 3.310 (2014) and Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, the Veteran has not been provided a VA examination by an appropriate specialist to determine if any currently diagnosed CTS of the right and left hands is secondary to his service-connected right and left shoulder disabilities.  VA examined the Veteran in January 2012.  At the close of that examination, the VA examiner diagnosed him as having symptoms in his hands that were consistent with CTS.  (See January 2012 VA hand and finger examination report).  The examiner did not provide an opinion as to the etiology of the Veteran's CTS.  Id.  In a June 2012 addendum opinion, a VA physician opined that it was less likely than not (50 percent probability or less) that the Veteran's CTS had its onset during military service.  The VA examiner reasoned that while the Veteran had served in the Southwest Asia theater (Kuwait) during the Persian Gulf War, there was no objective evidence or symptoms which might have been manifestations of an undiagnosed illness that were identified upon review of the record, in particular, the post deployment medical screenings.  The VA examiner noted that the initial clinical evidence, according to the record, of CTS was a 2007 electromyography report.  (See June 2012 VA addendum opinion, labeled as "VA Memo" and uploaded to the Veteran's electronic record on June 12, 2012).  The VA physician did not provide an opinion as to the secondary service connection component of the Veteran's claims for service connection for CTS of the right and left hands in his June 2012 addendum.  Id.  Notably, an October 2009 VA treatment report contains an assessment, in part, that the Veteran had possible CTS of the left hand to account for left shoulder impingement. (VA outpatient treatment report, dated October 23, 2009).

In view of the foregoing, the Board finds that the Veteran should be provided VCAA notice for the requirements of substantiating the above-cited service connection claims on a secondary basis, along with a VA examination by an appropriate specialist to determine if his currently diagnosed CTS of the left and right hands have been caused or aggravated (permanently worsened beyond their natural progression) by the service-connected left and right shoulder disabilities. 

b. Left and Right Shoulder Disabilities

The Veteran is service connected, in part, for arthritis of the right shoulder and rotator cuff tendinopathy/impingement of the left shoulder; each disability has been assigned an initial 10 percent disability rating.  VA last examined the Veteran to determine the nature and extent of any bilateral shoulder disability in January 2012.  (See January 2012 VA arm and shoulder examination report).  During his February 2015 hearing, however, the Veteran testified that his right and left shoulder disabilities had increased in severity since the January 2012 VA examination.  (T. at page (pg.) 21).  The Veteran maintained that he was unable to lift his arms above shoulder level because of nerve pain.  (T. at pgs. 18-21).  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right and left shoulder disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination of the right and left shoulders is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the record on appeal.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination in order to ascertain the nature and likely etiology of CTS of the left and right hands (or other pertinent diagnosis to account for the Veteran's symptoms).  The Veteran's electronic claims record must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to his hands. 
   
The examiner should provide opinions with respect to the following question:
   
Is it at least as likely as not (50 percent or greater likelihood) that any currently diagnosed CTS of the right and left hands/or other pertinent diagnosis has/have been caused or aggravated by (permanently worsened beyond the natural progress of the disorder) by the service-connected right and left shoulder disabilities?
   
(iii) If it is determined that the Veteran's CTS or other pertinent diagnosis of the left and/or right hands has/have been aggravated (permanently worsened) by the service-connected left and right shoulder disabilities, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.
   
In formulating the foregoing opinions, the VA examiner is requested to review the other medical opinions of record; specifically, an October 2009 VA treatment report containing an assessment, in part, that the Veteran had possible CTS of the left hand to account for left shoulder impingement. (VA outpatient treatment report, dated October 23, 2009). 
   
All findings, along with a fully articulated medical rationale for all opinions expressed, must be set forth in the examination report. 
   
If the examiner cannot provide his or her requested opinion without resort to speculation, he or she should state why that is the case and what evidence, if any, is necessary to provide it.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
   
3.  After the development in directive one (1) has been accomplished, schedule the Veteran for an appropriate VA examination to assess the current severity and all manifestations of his service-connected right shoulder arthritis and rotator cuff tendinopathy/impingement of the left shoulder.  The Veteran's electronic claims record must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail. 

Based on a review of the record, and examination findings, the examiner should describe the symptoms of the left and right shoulder disabilities, to include the following details: 
   
(a) Whether the right and left shoulder disabilities result in the following limitation of motion of the right and left arm: 
   
   (1) 25 degrees from the side, 
   (2) midway between side and shoulder level, or
   (3) shoulder level. 
   
The examiner should also note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination of the right and left shoulders. This determination should be expressed in terms of degrees of additional limited motion. 
   
The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the right and left shoulders (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the right and left shoulders (beyond what is shown clinically).

(b) Whether the right and left shoulder disabilities result in recurrent dislocation of the scapulohumeral joint.  If so, characterize whether such dislocations occur with frequent episodes and guarding of all right and left arm movement or are infrequent with guarding of movement only at shoulder level. 
   
(c) With regard to any neurological disability resulting from the service-connected right and left shoulder disabilities, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any. 
   
Also, the examiner should specifically comment on the impact of the Veteran's service-connected right and left shoulder disabilities on his industrial activities, including his ability to obtain and to maintain employment. 
   
A rationale for all opinions expressed must be provided.  If an opinion cannot be given without resort to speculation, the examiner should so state 

4.  Re-adjudicate the Veteran's claims on appeal.  Re-adjudication of the claims of entitlement to initial disability ratings in excess of 10 percent for the right and left shoulder disabilities should include consideration of staged ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative an appropriate opportunity to respond. The appeal should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

